In an action to recover rent allegedly due as the result of defendant’s unauthorized use of premises not covered by the lease between the parties, plaintiff appeals from (1) an order of the Supreme Court, Dutchess County, dated March 25, 1976, which granted defendant’s motion for a directed verdict, at the close of the entire case, at a jury trial, and (2) the judgment entered thereon on March 30, 1976. Judgment and order affirmed, with costs. The lease between the plaintiff and defendant, read in conjunction with the plans and specifications for the building, was’ not ambiguous. The interpretation of the lease was therefore a matter of law to be determined by the court (see Hartford Acc. & Ind. Co. v Wesolowski, 33 NY2d 169). Latham, Acting P. J., Damiani, Hawkins and O’Connor, JJ., concur.